Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1, claims 12-21 in the reply filed on August 11, 2020 is acknowledged.  The traversal is on the ground(s) that Hummel et al. (DE102012008371 with provided Espacenet machine translation) hereinafter Hummel does not teach the claimed features of newly drafted claim 12, specifically it does not teach the requisite warping.  This is not found persuasive because claim 12 does not make a contribution over the art for the reasons stated below in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 22-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 11, 2020.
Drawings
Figures 3 and 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. It is noted in the Brief Description of the Drawings section that Figures 3 & 4 depict method solutions according to the prior art. Therefore the drawings should also be labeled as such. See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: on page 8, a “bottom 1 end” is mentioned in the specification in relation to Figures 1 and 2. However, there does not appear to be a reference sign “1” in either Figures 1 or 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claim 24’s included in the amendments submitted on August 11, 2020. For the purposes of examination herein, the second misnumbered claim 24 has been treated as 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "critical ones of the wall parts" in claim 12 is a term which renders the claim indefinite. Likewise “non-critical ones of the wall parts” is also a term that also makes the claim indefinite. The terms "critical ones" and “non-critical one” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of what encompasses “critical ones” of the wall parts and which are otherwise not critical. 
“Critical” can mean indispensable or vital, and neither the claim nor the specification defines what portions of the wall fit within the definition of critical/indispensable/vital and which portions are non-critical. While the claim notes that the thin-walled or pointed layers are projected with overhang angles of less than 30 degrees with respect to the material application plane and the claim notes that the “critical ones” has geometries causing warping, it is not clear what ties these angles or geometries to the “critical ones” of the wall parts. 


Claim 12 recites the limitation “the wall parts having geometries causing warping” in line 5 of claim 12. Likewise claim 12 also notes that non-critical ones of the wall parts have “geometries not causing warping” in line 7. This recitation attempts to tie the geometry of the part being printed to warping that occurs. However it is not clear from the claim nor the specification what distinguishes geometries that cause warping from those that do not cause warping. Comparing the prior art shown in Figure 3 to the invention which is described in Figure 5, the geometry of the part being made is identical. The difference between the methods used is the thickness of the layer of building material that is being applied to the highest part of the spherical item being shown. As these have the same geometries and the part consistent with the invention in Figure 5 is not warping, it is not clear how the geometry relates to the warping and how a person of ordinary skill can determine which geometries cause warping and which do not. 
Further, it is not clear from the applicant’s specification that the geometry of the wall parts is what is causing the warping. On page 4 of the specification it notes that plastic materials may drip downward in areas of overhang and in the case of metal material application warping occurs due to material stress during hardening. Thus it is physical attributes of the material being used to additively manufacture the part rather than the geometry per se that is causing the warping. This adds to the lack of clarity concerning which parts have geometries 
In summary, it is unclear which portions of the housing constitute having geometries causing warping, as well as which are critical ones of wall parts and which are non-critical ones. While there is an attempt to create a nexus between these parts, the geometries causing warping, the thickness of layers being applied and the overhang angle of the layers, it is difficult to determine what the relationship is between these different variables, how they interact, and what would constitute carrying out the claimed method. This is compounded by the use of passive voice which makes it difficult to determine which are the active method steps required by the claim and which are mere products of those steps. Claims 13-21 are also rejected as they depend from claim 12 and do not solve the above issue. 

Claim 12 recites the limitation “thin-walled layers” in lines 9 and 10 of claim 12. This recitation is unclear because the term "thin-walled" in claim 12 is a relative term which renders the claim indefinite.  The term "thin-walled" in the phrase “thin-walled layers” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While thin layered application is mentioned on page 5 of the specification, it is only mentioned in relation to the thicker layers and no description is given to allow a person of ordinary skill to determine what constitutes a “thin-walled” layer. Claims 13-21 are also rejected as they depend from claim 12 and do not solve the above issue. 

sufficiently large" in claim 12 is a relative term which renders the claim indefinite.  The term "sufficiently large" in the phrase “sufficiently large to prevent warping” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear from the claim itself what sort of thickness would be large enough to prevent warping. While the specification mentions layer thickness, it only states that to avoid warping the layer thickness is selected “suitably large and is for example twice or five times the previous thin-layered application” (Applicant’s specification, pg. 5). This passing mention in the specification of what is “suitably large” does not define the broader upper or lower bounds of what characterizes a “sufficiently large” thickness to prevent warping as sufficient does not necessarily have the same scope as suitable. Claims 13-21 are also rejected as they depend from claim 12 and do not solve the above issue. 

	Claims 12, 17, and 18 recite the limitation “the greater thicknesses” in line 2 of each claim. As there are already critical and non-critical ones of the wall parts and layers forming those parts as well at the walls themselves, it is not clear whether the greater thicknesses refers to layer thickness, wall thickness, or some other thickness of a portion of the part. Claims 13-16 and 19-21 are also rejected as they depend from claim 12 and do not solve the above issue. 

Claim 19 recites the limitation “adjacent ones on the wall parts” in line 3. As noted in the rejection above, the wall parts already have “critical ones” and “non-critical ones” and there are issues determining which “parts” are “critical” and “non-critical”. It is not clear from the claim, nor from the specification what portions of the wall parts are “adjacent ones”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 12-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hummel in view of Hull et al. (US 5345391) hereinafter Hull.
As to claim 12, Hummel discloses a method for producing a component having an overhang in a layer-by-layer manner (Hummel, paragraph [0008]). Hummel discloses the generative manufacturing process can preferably be used in the form of an ALM process (“Additive Layer Manufacturing”) in the construction of hydraulic systems, valve blocks and other hydraulic devices (Hummel, paragraph [0011]). Hummel discloses forming the wall parts of the pressure housing (Hummel, Fig 1 which shows the process of additively manufacturing the walls of a pressure housing; as Hummel envisages using these parts in hydraulic systems, these meet the limitation of being a pressure housing for a pressure vessel as to be a hydraulic system, it must be at pressures above ambient pressure (see applicant’s specification, pg. 1)). 
Hummel teaches that the overhang that occurs between two successive layer sections does not exceed a predetermined maximum construction angle with respect to a perpendicular of the base layer so the cross sections can be produced without the aid of support structures (Hummel, abstract). 
However, Hummel does not explicitly teach that this overhang angle relative to the material application plane is less than 30 degrees.
Hummel discloses that the choice of the local construction angle is subject to material and process parameter specific critical angles (Hummel, paragraph [0013]). Hummel teaches that in the case of light metal alloys such as TiAl6V4 these are approximately 45 degrees (Hummel, paragraph [0013]; as this angle is taken from the perpendicular to the base layer, it would also be 45 degrees with respect to the material application plane). 
prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As Hummel discloses an overhang angle that would be close to the claimed angle, there is a prima facie case that the claim limitation is obvious in light of Hummel’s disclosure. 

While it is not clear what constitutes “critical ones of the wall parts”, “non-critical ones of the wall parts”, and “geometries causing warping”, see 112(b) rejection above, for the purposes of applying prior art Hummel’s disclosure building circular cross sections (Hummel, paragraph [0014] and Fig 1) will be interpreted as meeting the claim limitation as Hummel is creating an overhanging structure without supporting structures with sufficient dimensional accuracy and surface quality (Hummel, paragraph [0013]), thus Hummel is dealing with similar geometries that cause warping and must therefore have critical and non-critical wall parts. 
However, Hummel does not explicitly disclose where the thickness of layers in the critical ones of the wall parts have greater thickness than those of the non-critical ones of the wall parts. Hummel also does not explicitly disclose where the larger thickness is sufficiently large to prevent warping.
Hummel does note that layer sections are accordingly adapted in such a way that a desired construction angle α results therefrom as a function of the respective thicknesses (Hummel, paragraph [0031]).
Hull relates to a stereolithography system for generating a three-dimensional object by creating a cross-sectional pattern of the object to be formed (Hull, abstract). Hull teaches forming successive, adjacent, cross-sectional laminae of that object at the face of a fluid 
As Hummel and Hull both relate to methods of additive manufacturing and Hummel notes that layers are adapted to achieve a desired construction angle, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute thicker layers 4 times as thick where greater strength was needed as taught by Hull into the method of making a component with overhangs as taught by Hummel, thereby reducing stress, curl and distortion, and increase resolution, strength, accuracy, speed and economy of reproduction (Hull, col 14, lines 61 – 66). 
While it is not clear what is meant by “sufficiently large to prevent warping”, see 112(b) rejection above, for the purposes of applying prior art, Hull’s disclosure of having layers 4 times as thick as normal layers (Hull, Fig 22c) will be interpreted as meeting the claim limitations as 

As to claims 13 and 14, Hummel does not explicitly disclose where the overhand angles are less than 15 degrees nor where they are less than 5 degrees. 
 Hummel discloses that the choice of the local construction angle is subject to material and process parameter specific critical angles (Hummel, paragraph [0013]). Hummel teaches that in the case of light metal alloys such as TiAl6V4 these are approximately 45 degrees (Hummel, paragraph [0013]; as this angle is taken from the perpendicular to the base layer, it would also be 45 degrees with respect to the material application plane). 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie rejection is properly established when the difference in the range or value is minor. (MPEP 2144.05) Titanium Metals Corp. of Am. v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As Hummel discloses an overhang angle that would be close to the claimed angle, there is a prima facie case that the claim limitation is obvious in light of Hummel’s disclosure.

As to claim 21, Hummel discloses using an additive layer manufacturing process such as selective laser melting (Hummel, paragraph [0011]; as selective sintering involves melting of powder, selective melting meets this claim limitation). Hummel also discloses using powdered steel, stainless steel, as well as aluminum and titanium alloys (Hummel, paragraph [0011]).

s 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hummel and Hull as applied to claims 12-14 and 21 above, and further in view of Afkar et al. "Design and analysis of a spherical pressure vessel using finite element method." World journal of modelling and simulation 10.2 (2014): 126-135. Hereinafter Afkar.
As to claims 15 and 16, Hummel does not explicitly disclose where the pressure housing forms a spheroid or a sphere upon completion. 
Hummel discloses the generative manufacturing process can preferably be used in the form of an ALM process (“Additive Layer Manufacturing”) in the construction of hydraulic systems, valve blocks and other hydraulic devices (Hummel, paragraph [0011]).
Afkar relates to the design of a spherical pressure vessel under simultaneous thermal and pressure loadings (Afkar, abstract). Afkar discloses a design for a thin walled spherical pressure vessel (Afkar, pg. 131, Fig 2).
As Hummel discloses that the Additive process can be used to make hydraulic devices which would include pressure vessels, it would have been obvious to one of ordinary skill in the art at the time of filing to substitute a spherical pressure vessel as taught by Afkar into the method of additive manufacturing disclosed by Hummel thereby Combining prior art elements according to known methods to yield predictable results (See MPEP 2141(III)).

As to claim 17 and 18, it is unclear what is meant by “the greater thickness”, see 112(b) rejection above. For the purposes of applying prior art, Hummel’s disclosure of thicker walls at the top of the pressure housing (Hummel Fig 1 and 2a) will be interpreted as meeting the claim limitation as the walls disclosed are thicker in the top third and sixth of the spheroid structure. 

As to claim 19, Hummel discloses that layer sections are accordingly adapted in such a way that a desired construction angle α results therefrom as a function of the respective thicknesses (Hummel, paragraph [0031]). Therefore Hummel is disclosing a selected layer thickness, thereby meeting the claim limitation. While it is not clear what is meant by “adjacent ones on the wall parts”, see 112(b) rejection above, Hummel’s disclosure of layer-by-layer manufacturing will be interpreted as meeting the claim limitation as Hummel is disclosing layers that are adjacent to one another (Hummel, Fig 2b).

As to claim 20, Hummel discloses increased wall thicknesses at a media connection point (Hummel, Fig 1; see increased thickness at arrow B). Also note that Afkar discloses an increased wall thickness at the equator (Afkar, Fig 2). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        



/JOSHUA S CARPENTER/Examiner, Art Unit 1733